Citation Nr: 1712247	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011 a Travel Board hearing was held before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing is in the record.  In March 2012, the case was remanded for additional development.  In July 2014, the Veteran was informed that the VLJ who presided over his hearing had retired and was asked if he wanted another hearing before a VLJ who would decide his appeal; he responded that he did not.  The Board remanded the Veteran's claim in September 2014 and March 2016 for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's right ear hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been approximated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  

In addition, as the Veteran served 90 days or more in active service, service connection may be granted on a presumptive basis for sensorineural hearing loss if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

VA treatment records first indicate the Veteran reported trouble hearing in June 2009.  Audiological testing at that time did not show right ear hearing loss for VA purposes.  The Veteran reported artillery noise exposure in service and post-service occupational noise exposure with the use of hearing protection.

VA audiological examinations conducted in September 2009, October 2010, April 2013, and November 2014 did not show hearing loss for VA purposes.  However, VA audiological examination in April 2012 and November 2016 included a finding that the Veteran's speech discrimination score was 92 percent, which meets the definition of hearing loss for VA purposes.  A private audiological examination performed in May 2010 also indicated scores meeting the criteria for VA hearing loss, specifically a speech discrimination score of 36 percent and audiological testing showing pure tone thresholds as follows: 25 decibels at 500 Hz, 40 decibels at 1000 Hz, 35 decibels at 2000 Hz, 45 decibels at 3000 Hz, and 50 decibels at 4000 Hz.  Giving the Veteran the benefit of the doubt, the Board finds he has a current right ear hearing loss disability for VA purposes.

Therefore, the remaining question is whether the Veteran's hearing loss onset in service, within one year of service discharge, or is otherwise related to service.

Despite a military occupational specialty in which it may be conceded that the Veteran was exposed to noise, his service treatment records do not indicate hearing impairment. His records include a March 1973 note indicating a complaint of wax in the right ear.  However, the records do not include any findings, complaints, symptoms, or diagnosis of right ear hearing loss.  His audiological testing prior to service discharge do not show pure tone thresholds comporting with bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  The Board acknowledges that the Veteran has indicated in connection with his claim that his hearing loss onset during service, but finds that the objective medical testing does not support his assertion.  The Board gives greater probative weight to that testing, which is both objective and contemporaneous with service.  Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran's right ear hearing loss onset in service.  

The Board finds that a preponderance of the evidence is further against finding that the Veteran's right ear hearing loss onset to a compensable degree within a year of his separation from service.  The first hearing test showing right ear hearing loss for VA purposes is from 2010, well after the Veteran's 1973 separation from service.

The final question therefore is whether the right ear hearing loss is related to his service. In this regard there are some positive nexus opinions in this case.  Specifically, the September 2009 VA examiner opined that the Veteran's hearing loss is at least as likely as not related to his service; however, the examination report does not indicate whether the examiner reviewed the Veteran's claims file and the examiner specifically focused on the left ear hearing loss as there was no diagnosis of right ear hearing loss during that examination.  Furthermore, the examiner does not discuss the Veteran's service treatment records, including his audiological examinations.  

The private audiologist who examined the Veteran in May 2010 also opined that it is at least as likely as not that the Veteran's hearing loss is related to his duties in service.  The audiologist explained that the Veteran's duties as a gun loader and tank crewman constitute acoustic trauma, which is a common cause of sensory hearing loss.  However, the private examination report also does not indicate that the audiologist reviewed the Veteran's claims file and does not include a discussion of the Veteran's service treatment records, including his audiological examinations.

The two audiology specialists who did review the Veteran's claims file both opined that it is less likely than not that the Veteran's right ear hearing loss is related to his service.

Specifically, the November 2014 VA examiner did not find hearing loss for VA purposes.  However, the examiner also opined that the Veteran's right ear hearing loss is less likely than not caused by service.  The examiner noted that the Veteran's hearing was within normal limits at enlistment and separation.  He explained that the delayed onset of hearing loss after noise exposure is not consistent with research regarding noise-inducted hearing loss.  Specifically, the examiner provided citations and stated that research studies have shown that hazardous noise exposure has an immediate effect on hearing and does not have delayed onset nor is it progressive or cumulative. 

The November 2016 VA examiner also provided a negative nexus opinion.  The examiner noted the Veteran served as a tank crewman and records include reports of direct combat activity in Vietnam for more than 11 months.  The examiner further noted that service treatment records include hearing evaluations in January 1971 and July 1973 and that both the enlistment evaluation and separation evaluation indicated hearing sensitivity within normal limits bilaterally.  The examiner stated that the records indicate the onset of hearing loss was sometime following active duty.  In concluding that it is less likely than not that the Veteran's hearing loss is the result of service, including noise exposure, the examiner explained that the Institute of Medicine has stated that there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The examiner further stated that hazardous noise exposure does not necessarily conceded noise-induced hearing loss.  The examiner opined that it is more likely that the Veteran's hearing loss is the result of aging or non-military noise exposure with other factors such as genetics possibly contributing.  

In this case, the Board finds the VA examiners opinions and private physician's medical opinions have some probative value. The 2016 VA examiner's opinion was offered after a review of all available records, including STRs, and both opinions were rendered after physical examination of the Veteran. Both the November 2016 examiner and the private audiologist also provided the rationales for their opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board). 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. Specifically, the Board notes that the private audiologist's opinion was rendered without review of the Veteran's claims file, and the VA examiner's opinion relied in part on the absence of hearing loss during service. The 2009 VA examination that provided a positive opinion focused mainly on the left ear as there was no diagnosis of hearing loss in the right ear at that time. However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993). In this case, there are positive and negative opinions on the issue of whether the Veteran's current right ear hearing loss is etiologically related to service. As such, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). 

As the Board is granting the claim for service connection, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist. Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").


ORDER

Service connection for right ear hearing loss is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


